Citation Nr: 0428062	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  01-09 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the reduction of the assigned rating for the 
veteran's service-connected  low back disorder from 40 to 20 
percent, effective August 1, 2001, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which 
reduced the assigned evaluation for the veteran's post-
traumatic arthritis of the lumbar spine from 40 to 20 
percent, effective August 1, 2001.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 2000, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the RO followed the proper 
procedures for reducing the veteran's assigned rating.

3.  The medical evidence tends to show that the veteran's 
service-connected post-traumatic arthritis of the lumbosacral 
spine is manifested by pain, with resulting severe limitation 
of motion


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for the 
veteran's service-connected post-traumatic arthritis of the 
lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.321(b)(1), 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons stated below, the Board finds that the 
reduction of the assigned rating for the veteran's service-
connected low back disorder from 40 to 20 percent was not 
proper, and, as such, he is entitled to a restoration of the 
40 percent rating.  Therefore, since the benefit sought on 
appeal is granted by this decision, the Board concludes that 
no further discussion of the VCAA is warranted based upon the 
facts of this case.


Background.  Service connection was established for a low 
back disorder by a September 1982 rating decision, evaluated 
as 10 percent disabling, effective September 18, 1981.  This 
rating was subsequently increased to 20 percent by an August 
1993 rating decision, effective September 16, 1991.  
Thereafter, a 40 percent rating was assigned by a March 1998 
rating decision, effective January 6, 1998.  Further, this 
decision noted that since there was a likelihood of 
improvement, the assigned evaluation was not considered 
permanent and was subject to a future review examination.

In June 2000, the veteran underwent a VA spine examination, 
at which he reported, in part, that he worked up until 1991 
when he had to stop due to back and leg pain.  He reported 
that his back pain traveled to his thighs and both legs, the 
left worse than the right.  However, he denied any numbness.  
Nevertheless, he reported that he could not walk for more 
than 1 1/2 blocks due to pain, that he could not climb too many 
stairs, and that he used a waterbed to sleep.  He reported 
that his back pain occurred about once a month, and that his 
leg pain occurred about the same time as his back pain.  
Further, he reported that he was unable to engage in 
recreational activities as he did before his back problems 
such as running track, riding a bike, and bowling.  He 
reported that he was able to do self-care activities, but he 
was unable to mow the lawn or lift groceries.  In addition, 
he was able to drive, but had to stop after 30 minutes to 
move around.

On examination, the veteran's gait appeared to be grossly 
normal.  However, there was a decrease noted of the normal 
lordotic curve of the lumbosacral spine.  No spasm was 
appreciated.  Although there was pain with palpation in the 
mid-thoracic spine region, there was no pain with palpation 
of the lumbosacral spine.  Range of motion showed that he was 
able to forward flex 100 degrees, but had pain in the mid-
thoracic spine area; extend to 30 degrees, but with pain 
again in the mid-thoracic spine area; and lateral bend 20 
degrees bilaterally with no pain.  Knee jerks were 2+ 
bilaterally, while ankle jerks were 1+.  There was also 
positive straight leg raising on the right.  Sensation was 
found to be grossly intact to the lower extremities.  Motor 
strength was 5/5.  Further, he was able to walk on his heels 
and toes.  It was also noted that an MRI of the lumbosacral 
spine revealed degenerative disc disease with degenerative 
disc bulge at L5-S1, while an MRI of the thoracic spine 
revealed a right-sided herniated nucleus pulposus at T6-7.  
Diagnoses included degenerative changes of the lumbosacral 
spine.

By a September 2000 rating decision, the RO proposed to 
reduce the assigned 40 percent rating for the veteran's low 
back disorder to 20 percent, based upon the results of the 
June 2000 VA examination.  The RO stated that this 
examination indicated that most of his residuals were from 
the nonservice-connected thoracic spine, and that there was 
improvement shown in the lumbosacral spine.  In addition, the 
RO stated that an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) was not warranted.

The veteran underwent a new VA orthopedic examination in 
October 2000, at which he complained of foot and lower back 
difficulties.  He reported that he had constant pain in the 
soles of both feet from the heel all the way down into the 
anterior aspect of the foot.  Further, he could not walk over 
half a block without getting an intense pain, more 
particularly so on the left side.  He also reported a 
numbness on the dorsum of the left large toe.  However, there 
was no weakness, swelling, or stiffness present.  It was 
noted that surgery had not been advised for the veteran.  In 
addition, he reported that he used orthotics in both shoes, 
but that they were of no value.  He reported that he used a 
cane on an as needed basis, but no crutches or braces.

On examination, it was noted that the veteran was without a 
limp, and that he was able to walk 15 feet without any 
problems that the examiner could see.  However, he was unable 
to heel or toe walk without having pain.  Examination of the 
lumbosacral spine revealed pain.  Range of motion testing 
showed flexion of 30 degrees; hyperextension of 20 degrees; 
and lateral deviation of 20 degrees.  Further, it was noted 
that thoracolumbar motion was present bilaterally to 40 
degrees.  It was also noted that X-rays of the lumbosacral 
spine showed questionable osteopenia, and that the 
examination was otherwise unremarkable.  Diagnoses included 
degenerative arthritis of the lumbosacral spine.  The 
examiner concluded that there was no relationship between the 
foot condition and the lumbosacral spine condition.

A November 2000 rating decision, in part, continued the 
proposed reduction in the assigned disability rating for the 
veteran's service-connected low back disorder from 40 to 20 
percent disabling.  

At the December 2000 hearing, it was asserted that the 
veteran's service-connected low back disorder did not warrant 
a reduction in the 40 percent rating.  The veteran testified 
that he experienced stiffness in his back, as well as sharp 
pains that radiated into his left leg, to just below the 
knee.  He also indicated that he did physical therapy 
exercises for his back on a daily basis.  Moreover, he 
indicated that he took over-the-counter Motrin for his back 
pain on a daily basis.  He further indicated he was unable to 
do prolonged sitting or walking due to back pain.

VA outpatient treatment records were added to the file, which 
cover a period from 1998 to 2001.  Among other things, 
records dated in May 2000 reflect that the veteran complained 
of chronic lower back pain, and that he wanted to be issued a 
TENS unit to replace one that had been destroyed.  
Examination of the back revealed no deformities, but there 
was tenderness to palpation of the paraspinal muscles 
bilaterally.  On range of motion testing, it was noted that 
flexion and extension were "-25%," while side bending was 
full bilaterally.  Overall impression was chronic low back 
pain.

By a June 2001 rating decision, the RO effectuated the rating 
reduction for the veteran's service-connected low back 
disorder from 40 to 20 percent, effective August 1, 2001.  
The RO noted the results of both the June and October 2000 VA 
examinations, and found that the disability picture reflected 
a moderate limitation of motion of the lumbar spine.


Legal Criteria.  The provisions of 38 C.F.R. § 3.105(e) allow 
for the reduction in evaluation of a service-connected 
disability when considered warranted by the evidence, but 
only after following certain procedural guidelines.  See also 
38 C.F.R. § 4.1 (a disability may require re-ratings over 
time in accordance with changes in law, medical knowledge, 
and the veteran's condition).  As stated above, the veteran 
was notified of the RO's intent to reduce his 40 percent 
rating by the September 2000 rating decision.  Thereafter, he 
was afforded an opportunity to have a pre-determination 
hearing, and given at least 60 days in which to present 
additional evidence.  See 38 C.F.R. § 3.105(e),(h).

It should also be pointed out that the reduction, taken 
within less than five years from the award of the 40 percent 
rating, is not governed by the provisions of 38 C.F.R. § 
3.344 regarding stabilization of ratings.

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  While the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings is not applicable, in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

The Board acknowledges that the criteria for evaluating 
disabilities of the back were substantially revised during 
the pendency of this appeal.  For example, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  In addition, effective September 26, 2003, 
further changes were made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  Moreover, the Board 
notes that the veteran underwent an additional VA orthopedic 
examination in May 2003, and that the results of this 
examination and the new rating criteria were considered by 
the RO as shown by SSOCs promulgated in June 2003 and March 
2004.  However, this appeal stems from whether the reduction 
in the assigned disability rating for the veteran's service-
connected low back disorder from 40 to 20 percent disabling, 
effective August 1, 2001, was proper.  Therefore, in the 
adjudication that follows, the Board will only consider the 
criteria that were in effect at the time of this reduction, 
as well as the contemporaneous medical evidence considered by 
the RO when it reduced this rating.

The record reflects that the RO reduced the assigned rating 
for the veteran's service-connected post-traumatic arthritis 
of the lumbosacral spine based upon limitation of motion.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

The RO has also evaluated the veteran's service-connected low 
back disorder pursuant to Diagnostic Code 5295, which 
provides for the evaluation of lumbosacral strain.  With 
characteristic pain on motion, a rating of 10 percent is 
provided.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided.  When severe with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  38 C.F.R. § 4.71a.


Analysis.  In the instant case, the Board finds that the 
record did not support the reduction of the assigned rating 
for the veteran's service-connected low back disorder from 40 
to 20 percent, and that he is entitled to a restoration of 
the 40 percent rating.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

As indicated above, the RO's reduction of the assigned rating 
for the veteran's service-connected low back disorder was 
based upon the results of the June and October 2000 VA 
examinations.  The evidence clearly shows that the veteran's 
low back disorder is manifest by pain, and resulting 
limitation of motion.  As noted above, the June 2000 VA 
examination showed forward flexion of 100 degrees, extension 
to 30 degrees, and lateral bending of 20 degrees bilaterally.  
The Board acknowledges that these range of motion findings 
indicate no more than moderate limitation of motion, which 
corresponds to a 20 percent rating under Diagnostic Code 
5292.  However, the subsequent October 2000 VA examination 
showed flexion of 30 degrees, hyperextension of 20 degrees, 
and lateral deviation of 20 degrees.  In short, this 
examination reflects that there was a decrease in the range 
of motion within only a few months of the June 2000 
examination.  Moreover, the October 2000 flexion results 
indicate severe limitation of motion, especially when taking 
into consideration the veteran's consistent complaints of low 
back pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, supra.  Thus, not only do the results of the October 
2000 VA examination not support a finding that there was an 
actual improvement in the service-connected disability, they 
reflect that he was entitled to a 40 percent schedular rating 
under Diagnostic Code 5292.

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  Similarly, as noted above, 
VA must resolve any reasonable doubt regarding the degree of 
disability in favor of the claimant (38 C.F.R. § 4.3), and 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating (38 C.F.R. § 4.7).

In light of the foregoing, the Board concludes that the 
record reflects that the reduction of the veteran's assigned 
rating for his service-connected low back disorder from 40 to 
20 percent, effective August 1, 2001, was not warranted based 
upon the evidence currently of record.  Accordingly, he is 
entitled to a restoration of the 40 percent rating.


ORDER

Entitlement to restoration of a 40 percent rating for the 
veteran's service-connected low back disorder is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



